IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ELLI BOKENO, individually, as               )
Surviving Spouse, and as Personal           ) C.A. No.: N17C-01-274 RRC
Representative and Administratrix of        )
the ESTATE OF EUGENE                        )
RAYMOND BOKENO, DAVE                        )
KOCCHINO and DARIN BOKENO,                  )
Individually and as Surviving Sons of       )
Eugene Raymond Bokeno, JENNY                )
CHERRY, Individually and as                 )
Surviving Daughter of Eugene                )
Raymond Bokeno,                             )
                                            )
                  Plaintiffs,               )
      v.                                    )
                                            )
BAYHEALTH MEDICAL CENTER,                   )
INC. d/b/a BAYHEALTH MILFORD                )
MEMORIAL HOSPITAL, APOGEE                   )
MEDICAL GROUP, DELAWARE,                    )
INC. d/b/a APOGEE PHYSICIANS,               )
INC., KENT DIAGNOSTIC                       )
RADIOLOGY ASSOCIATES, P.A.,                 )
ILYAS VAHORA, M.D., TIFFANY                 )
STODDARD, M.D., and YOGI                    )
TRIVEDI, M.D.,                              )
                                            )
                  Defendants.               )

                           Submitted: July 10, 2017
                          Decided: September 21, 2017

       On Defendant Yogi Trivedi M.D.’s Motion for Summary Judgment
                      Against Plaintiffs. GRANTED.

                         MEMORANDUM OPINION



                                        1
Joseph R. Rhoades, Esquire and Stephen T. Morrow, Esquire, Rhoades & Morrow
LLC, Wilmington, Delaware; Frederick C. Heyman, Esquire, and Kelly A.
Donohue, Esquire, Bennett & Heyman, P.A., Baltimore, Maryland, Attorneys for
Plaintiffs Elli Bokeno, Dave Kocchino, Darin Bokeno, and Jenny Bokeno.

Richard Galperin, Esquire and Ryan T. Keating, Esquire, Morris James LLP,
Wilmington, Delaware, Attorney for Defendants Bayhealth Medical Center Inc.
d/b/a Bayhealth Milford Memorial Hospital and Tiffany Stoddard, M.D.

Dana Spring Monzo, Esquire, and Lindsey E. Imbrogno, Esquire, White and
Williams LLP, Wilmington, Delaware, Attorneys for Apogee Medical Group,
Delaware, Inc. d/b/a Apogee Physicians, Inc. and Ilyas Vahora, M.D.

Bradley J. Goewert, Esquire and Thomas J. Marcoz, Jr., Esquire, Marshall,
Dennehey, Warner, Coleman, and Goggin, Wilmington, Delaware, Attorneys for
Kent Diagnostic Radiology Associates, P.A.

Maria R. Granaudo Gesty, Burns White, LLC, Wilmington, Delaware, Attorney
for Moving Defendant Yogi Trivedi, M.D.

COOCH, R. J.

                               I. INTRODUCTION

       Pending before this Court is Defendant Dr. Yogi Trivedi’s motion for
summary judgment. This is a medical negligence action brought on behalf of the
survivors of Eugene Raymond Bokeno. The Plaintiffs in their complaint allege that
the defendants collectively “fail[ed] to communicate, fail[ed] to appropriately
interpret radiology imaging, fail[ed] to properly evaluate and recognize the
significance of critical lab values, fail[ed] to ensure proper placement of a
nasogastric tube, fail[ed] to evaluate and respond to a deteriorating condition,
fail[ed] to perform timely surgical intervention, and overall” failed to administer
non-negligent care from October 23, 2014 through October 26, 2014.1 The Plaintiff
allegedly died as a result of these actions or inactions.

        However, the issue raised by Dr. Trivedi at this stage is whether the
Plaintiffs properly provided a Notice of Intent letter to him when Plaintiff sent such
letter to Kent Diagnostic Radiology Associates (“Kent”) on October 21, 2016, Dr.

1
    Pl.’s Compl. ¶ 22-23.
                                          2
Trivedi’s employer and business address at the time of the alleged tort, instead of
sending it to Dr. Trivedi on October 21, 2016 at his then “regular place of
business,” as purportedly required by 18 Del. C. §6856(4). Apparently unknown to
Plaintiffs, Dr. Trivedi had terminated his employment with Kent on July 31, 2016
and at some point thereafter moved to Florida.2 Plaintiffs relied in part on “internet
research” on or about October 21, 2016 to determine Dr. Trivedi’s regular place of
business, and in part as a result of such research sent a Notice of Intent letter to
Kent at Kent’s two Delaware addresses for the purposes of tolling the statute of
limitations for 90 days while further investigation was to be conducted pursuant to
18 Del. C. §6856(4).3 Dr. Trivedi moves for summary judgment against Plaintiff
on the grounds of Plaintiffs’ non-compliance with §6856(4).

       This Court holds that the Plaintiffs’ notice was not sent to Dr. Trivedi’s
“regular place of business” as of the date the notice was sent to him (October 21,
2016) as required for tolling the statute of limitations as required by 18 Del. C.
§6856(4). This non-compliance with the statutory requirement precludes the
maintenance of the action against Dr. Trivedi because the two-year statute of
limitations had therefore expired as of the later filing of the complaint on January
13, 2017. Dr. Trivedi’s motion for summary judgment is granted.

                     II. FACTS AND PROCEDURAL HISTORY

       The Plaintiffs’ decedent, Eugene Raymond Bokeno, born on July 10, 1940,
had a medical history of diabetes mellitus, hypertension, COPD, hypothyroidism,
and chronic renal disease. On October 23, 2014, Mr. Bokeno went to Defendant
Bayhealth Medical Center Inc. complaining of “worsening acute abdominal pain
that had started the previous day.”4 When he entered the medical facility,
Emergency Room physician Dr. Ann Darlington noted that Mr. Bokeno had
“severe right sided abdominal pain, bloating, and gas associated with some nausea
but no vomiting.”5 She also indicated that he was in “mild distress” but he had no
“respiratory distress.”6 Following her evaluation of Mr. Bokeno, Dr. Darlington
ordered several tests, including an abdominal/pelvic CT scan.


2
  Def.’s Aff.
3
  At oral argument, Plaintiffs stated that they in part had relied on the address for notice to Dr.
Trivedi from an internet website, “healthgrades.com,” an intermediary, user edited website. Oral
Argument Tr. 16 at 17-23, July 10, 2017.
4
  Pl.’s Compl. ¶ 23.
5
  Id. at ¶ 24.
6
  Id.
                                                 3
       Dr. Trivedi, a radiologist and an employee of Kent, interpreted this CT scan
on October 23, 2014. When Dr. Trivedi interpreted Mr. Bokeno’s CT scan, Dr.
Trivedi found that there was a “partial small bowel obstruction involving the focal
segment of the jejunum with a transition point seen within the right lower
quadrant.”7 Plaintiffs allege, however, that Dr. Trivedi failed to accurately interpret
the CT scan as compared to “similarly situated radiologists.”8 Plaintiffs allege that
Dr. Trivedi “fail[ed] to mention the presence of signs of a closed-loop obstruction,
the high-grade nature of the obstruction, and the secondary signs suggesting the
possibility of early strangulation.”9

       Based on Dr. Trivedi’s interpretation of the CT scan, Dr. Darlington
consulted with a physician specializing in general surgery, Defendant Tiffany
Stoddard, about admitting Mr. Bokeno. Dr. Trivedi was consulted again during
Mr. Bokeno’s hospitalization when he “interpreted the two (2) views of the
abdomen, KUB, and noted the NG tube placement in the left upper quadrant of the
stomach. Defendant Trivedi further noted that the study demonstrated gaseous
distention of multiple loops of small bowel unchanged from CT.”10 During his
hospitalization, Mr. Bokeno was in severe pain and Plaintiffs allege that Dr.
Trivedi’s misinterpretation of Mr. Bokeno’s scans contributed to his pain and
ultimate death. Mr. Bokeno died on October 26, 2014 allegedly as a result of all
Defendants’ collective negligence.

       Significantly, and for purposes of this motion, on October 21, 2016,
Plaintiffs sent, by certified mail, return receipt requested, two Notices of Intent
addressed to Dr. Trivedi at Kent Diagnostic Radiology Associates, P.A., at Kent’s
two Delaware addresses: 21 West Clarke Avenue, Milford, Delaware, 19963-1840,
and 640 South Street, Dover, Delaware, 19901-3530. Kent was his employer at the
time of the alleged negligence. The stated purpose of this letter was to extend the
statutory period for an additional 90 days so that Plaintiffs could conduct further
discovery pursuant to the requirements set forth in Section 6856(4).

      Soon after Plaintiffs filed their complaint, Dr. Trivedi filed a Motion to
Dismiss pursuant to Super. Ct. Civ. R. 12(b)(6). Dr. Trivedi attached an affidavit to
the motion which averred in part that “[a]s of July 31, 2016, [he] was no longer a
partner, employee, or professionally associated with Kent Diagnostic Radiology

7
  Id. at ¶ 25.
8
  Id.
9
  Id.
10
   Id. at ¶ 30.
                                           4
Associates, P.A.”11 The Court then wrote to the attorneys asking for their positions
as to whether Dr. Trivedi’s reliance on the affidavit converted the Motion to
Dismiss to a Motion for Summary Judgment. Both parties ultimately agreed that it
did convert the motion to dismiss to a motion for summary judgment, but both
parties stated that it ultimately did not matter whether the motion was treated as a
motion to dismiss or a motion for summary judgment since the issue involved is
ultimately a matter of statutory construction. The Court agrees that the motion
before the Court is properly a Motion for Summary Judgment since a matter
“outside the pleadings” has been presented.

                         III. THE PARTIES’ CONTENTIONS

               A. Dr. Trivedi’s Contentions

       Dr. Trivedi first contends that the Notice of Intent letter did not comply with
§6856(4) because as of July 31, 2016, Dr. Trivedi no longer practiced medicine in
Delaware or had any business association with Kent, and asserts that the Notice of
Intent letter was thus not sent to his “regular place of business” at the time the
letter was sent, as purportedly required by §6856(4).12 Dr. Trivedi further claims
that because the Plaintiffs eventually served Dr. Trivedi after the complaint was
filed at his Florida office located at 1600 Lakeland Hills Blvd, Lakeland, Florida
33805, “…[thus acknowledged] that Dr. Trivedi no longer practices or is
associated with Kent Diagnostic Radiology, P.A.”13

       Second, Dr. Trivedi claims that notice was improper because Kent, his
former employer, received the Notice of Intent letter directed to Dr. Trivedi one
day after the statute of limitations had expired.14 The statute of limitations expired
on October 23, 2016, two years after Dr. Trivedi interpreted the CT scan on
October 23, 2014. However, Kent did not receive the Notice of Intent letter
directed to Dr. Trivedi until October 24, 2016, one day after the statute of
limitations expired “per the Return Receipt affixed to the Complaint.”15

       Finally, Dr. Trivedi asserts that Section 6856(4) should be strictly
interpreted. Dr. Trivedi contends that if the statute is strictly interpreted, then
“regular place of business” can only refer to the place of employment at the time
11
   Def.’s Aff. ¶ 1.
12
   Def.’s Mot. to Dismiss ¶ 8.
13
   Id.
14
   Def.’s Reply to Mot. to Dismiss ¶ 13.
15
   Id.
                                           5
the Notice of Intent letter is sent. Dr. Trivedi further contends that the purpose of
this notice statute is to give notice to the potential defendant of a potential claim. 16

     All other defendants have taken no position with respect to Dr. Trivedi’s
motion.

              B. The Plaintiffs’ Contentions

       First, Plaintiffs contend that the statute at issue in this case, 18 Del. C.
§6856(4), is susceptible to different interpretations. The Plaintiffs ask the Court to
interpret “regular place of business”17 to mean a location at the time the alleged
negligence occurred, as well as a location as of the date the notice was sent. As
they state in their Response to Defendant’s Motion to Dismiss:

              It is logical that a Notice of Intent Letter be sent to an individual
              defendant at the location where he or she practiced medicine at the
              time of the alleged negligence, as this would not only place the
              individual on notice but also the medical practice on notice.
              Furthermore, the practice would most likely know the whereabouts
              of the individual defendant following his or her departure and
              could notify the individual defendants of the intent to investigate a
              claim. Moreover, it would spare a plaintiff from having to embark
              on “a wild goose chase” in attempting to locate a defendant, who
              no longer practiced medicine with the medical practice with whom
              he or she was associated when the negligence occurred. In this
              case, the applicable statutory provision is reasonably susceptible to
              different conclusions or interpretations and plaintiffs should be
              found to have complied with the requirements of Section 6856(4)
              by sending the Notice of Intent Letter to Dr. Trivedi’s regular place
              of business at the time of the negligence.18

      Plaintiffs thus assert that notice was proper because §6856(4) does not
explicitly state that the Notice of Intent letter must be sent to the defendant’s
regular place of business at the time of sending the letter.19


16
   Def.’s Mot. to Dismiss ¶ 11. (The Court herein refers to Defendant’s motion as a Motion to
Dismiss although, as explained above, the Court has treated the motion as a Motion for Summary
Judgment. The Court agrees with the parties that the outcome of the motion is the same whether
treated as a Motion for Summary Judgment or a Motion to Dismiss).
17
   18 Del. C. §6856(4).
18
   Pl.’s Resp. to Def.’s Mot. to Dismiss ¶ 16-17.
19
   Id. at ¶ 12.
                                               6
       Second, Plaintiffs contend that they reasonably relied on information that
was known to them at the time they sent the Notice of Intent letter. The Plaintiffs
advised the Court at oral argument that they conducted “internet research” and
found, among other information, a reference to Dr. Trivedi’s business location on
“healthgrades.com,” which apparently indicated that he was still a Kent employee
as of October 21, 2016.20

       Third, while the Plaintiffs now concede that Dr. Trivedi was not employed
by Kent when they sent the Notice of Intent letter, they maintain that Dr. Trivedi
possibly was still, as of October 21, 2016, an “agent” of Kent, and thus Kent had a
duty to either notify Dr. Trivedi that mail was received on his behalf, or to have
forwarded mail to his location. Plaintiffs contend that Kent would have known Dr.
Trivedi’s then “regular place of business.” Plaintiffs contend that they relied upon
Kent’s acceptance of the Notice of Intent letter.21 Plaintiffs assert that they need
additional discovery to determine whether there was some kind of agency or other
possible legal relationship between Kent and Dr. Trivedi on October 21, 2016, that
would have made the receipt of notice legally effective.22

                              IV. STANDARD OF REVIEW

       Rule 56 of the Rules of Civil Procedure of the Superior Court states, in part:

               Rule 56. Summary Judgment.

                     b) For defending party. – A party against whom a
               claim, counterclaim, or cross claim is asserted or a
               declaratory judgment is sought may, at any time, move,
               with or without supporting affidavits for a summary
               judgment in the party’s favor as to all or any part
               thereof…23

       When considering a motion for summary judgment, the Court must examine
the record to determine whether genuine issues of material fact remain. “If, after
viewing the record in a light most favorable to the non-moving party, the Court
finds that there are no genuine issues of material fact, and the party is entitled to

20
   Oral Argument Tr. 16 at 17-23.
21
   Pl.’s Resp. to Def.’s Mot. to Dismiss ¶ 4.
22
   Id. at ¶ 19.
23
   Del. Super. Ct. Civ. R. 56.
                                                7
judgment as a matter of law, summary judgment will be granted.”24 However,
where the record reflects that a material fact is in dispute, or judgment as a matter
of law is not appropriate, the Court will not grant summary judgment.25

       Here, neither party has asserted that there are any material facts in dispute.
Dr. Trivedi’s affidavit is not a “material fact in dispute” in the context of statutory
construction because Plaintiffs do not argue that the two Delaware Kent addresses
were in fact Dr. Trivedi’s “regular place of business” as of July 31, 2016. This
Court must determine whether notice was proper within the meaning of 18 Del. C.
§6856(4) when the Plaintiffs sent a Notice of Intent Letter to Dr. Trivedi’s business
at the time the alleged negligence occurred in 2014.

                                   V. DISCUSSION

Plaintiffs’ Notice to Dr. Trivedi was not in compliance with 18 Del. C.
§6856(4) since it was not sent to Dr. Trivedi’s “regular place of business” as of
October 21, 2016, the date the notice was sent to him by Plaintiffs.

      A medical negligence claim for personal injuries must be brought within two
years after the injury allegedly occurred.26 The alleged negligence occurred on
October 23, 2014 when Dr. Trivedi supposedly misinterpreted Mr. Bokeno’s CT
scan. Therefore, the statute of limitations started on October 23, 2014 and expired
two years later on October 23, 2016.

      However, an injured party may potentially toll the statute of limitations for
90 days by sending a Notice of Intent letter to a potential defendant’s “regular
place of business.”27 Section 6856(4) provides:

              (4) A plaintiff may toll the above statutes of limitations
              for a period of time up to 90 days from the applicable
              limitations contained in this section by sending a Notice
              of Intent to investigate to each potential defendant or
              defendants by certified mail, return receipt requested, at
              the defendant's or defendants' regular place of business.
              The notice shall state the name of the potential defendant
24
   Collins v. Ashland Inc., No. CIV.A. 06C-03-339BEN, 2011 WL 5042330, at *2 (Del. Super.
Ct. Oct. 21, 2011).
25
   Id. (citing Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. 1962)).
26
   18 Del. C. §6856.
27
   18 Del. C. §6856(4).
                                             8
              or defendants, the potential plaintiff and give a brief
              description of the issue being investigated by plaintiff's
              counsel. The 90 days shall run from the last day of the
              applicable statute of limitations contained in this section.
              The notice shall not be filed with the court. If suit is filed
              after the applicable statute of limitations in this section,
              but before the 90-day period in this section expires, a
              copy of the notice shall be attached to the complaint to
              prove compliance with the statute of limitations.28

        The Plaintiffs in this case sent a Notice of Intent letter to toll the statute of
limitations. The threshold issue is whether they sent the letter to the correct
“regular place of business.” Plaintiffs contend that §6856(4) can be interpreted in
more than one way. They suggest that “regular place of business” refers also to the
place of business at the time the alleged tort occurred. However, Dr. Trivedi
contends that the statute should be strictly interpreted and the language of the
statute is otherwise unambiguous in requiring notice logically to be given to the
defendant’s “regular place of business” as of the date of the notice.

       The purpose of a Notice of Intent letter is to inform a potential defendant
that there may be a claim, and to extend the statute of limitations period for 90
days. Sending a Notice of Intent letter to a place other than a defendant’s place of
business at the time of sending the letter does not fulfill the purpose of the statute
because the defendant may not receive timely and actual notice. The only way a
defendant can be properly served notice is if that defendant actually receives
notice. The statute provides no burden on any co-defendant, such as Kent, to assist
the Plaintiffs by providing the requisite notice to another co-defendant, such as Dr.
Trivedi.

      In addition to case law supporting the Court’s decision to grant Dr. Trivedi’s
motion, principles of statutory construction support the Court’s decision as well.
The Harvard Law Review published “The Rehnquist Court’s Canons of Statutory
Construction” in 1994.29 In its section on “Statute-Based Canons,” it states that
courts should “interpret ambiguous statutes so as best to carry out their statutory
purposes.” (citing Reves v. Ernst & Young, 494 U.S. 56, 60-61 (1990)).

28
   Id.
29
   William N. Eskridge, Jr., Philip P. Frickey, The Rehnquist Court’s Canons of Statutory
Construction, 108 Harv. L. Rev. 1, 9 (2005),
http://www.ncsl.org/documents/lsss/2013PDS/Rehnquist_Court_Canons_citations.pdf.
                                               9
       Delaware courts approach statutory construction by first determining if there
is ambiguity in the statute.30 “If a statute is reasonably susceptible of different
conclusions or interpretations, it is ambiguous.”31 “Ambiguity may also arise from
the fact that giving a literal interpretation to words of the statute would lead to such
unreasonable or absurd consequence” that could not have been the intent of the
legislature.32

       “If the statute is unambiguous, then there is no room for judicial
interpretation and ‘the plain meaning of the statutory language controls.’”33 If there
is ambiguity, then the court will examine the statute as a whole, reading “each
section in light of all others to produce a harmonious whole.”34 The court will read
the text and give language its reasonable and suitable meaning while avoiding
“patent absurdity.”35 “It is a well established principle of statutory interpretation
that the law favors rational and sensible construction.”36 Notably, Black’s Law
Dictionary defines “place of business” as a “location at which one carries on a
business.” PLACE OF BUSINESS, Black's Law Dictionary (10th ed. 2014)
(emphasis added). The Court finds that §6856(4) is unambiguous. Even if the
statute were to be deemed ambiguous on this point, it is not “reasonably
susceptible of different conclusions or interpretations.” Therefore, §6856(4) should
be interpreted to best carry out its purpose, which is to provide actual notice.

       Here, the Plaintiffs failed to provide Defendant Dr. Trivedi notice because
they did not send the Notice of Intent letter to Dr. Trivedi’s place of business at the
time the Notice of Intent letter was sent.37 Because the Notice of Intent letter was

30
   Doroshow, Pasquale, Krawitz & Bhaya v. Nanticoke Mem'l Hosp., Inc., 36 A.3d 336, 342
(Del. 2012).
31
   Washington v. Christiana Serv. Co., No. C.A. 90A-AP-9, 1990 WL 177645, at *6 (Del. Super.
Ct. Oct. 12, 1990) (citing 2A Sutherland, Statutes and Statutory Construction § 45.02 (4th ed.
1984)).
32
   Christiana Serv. Co., 1990 WL 177645, at *6 (citing Trader v. Jester, 40 Del. 66, 1 A.2d 609,
612 (Del. Super. Ct. 1938)).
33
   Doroshow, 36 A.3d at 342–43 (quoting Eliason v. Englehart, 733 A.2d 944, 946 (Del. 1999)).
34
   Doroshow, 36 A.3d at 343 (quoting Taylor v. Diamond State Port Corp., 14 A.3d 536, 538
(Del. 2011)).
35
   Moore v. Wilmington Hous. Auth., 619 A.2d 1166, 1173 (Del. 1993).
36
   Stratton v. Am. Indep. Ins. Co., No. CIV.A. 08C-12-012JRS, 2010 WL 3706617, at *13 (Del.
Super. Ct. Sept. 16, 2010) (quoting 2A Sutherland, Statutes & Statutory Construction, § 45:12
(7th Ed.2008)) (internal brackets and quotation marks omitted).
37
   While the Court need not reach the issue of whether the statute of limitations had expired as of
the receipt of the notice, it notes that Plaintiffs did not send the letter in time so that it was
                                                10
not sent to Dr. Trivedi’s “regular place of business” at the time the letter was sent
notice was improper.

                                    VI. CONCLUSION

      Because the Notice of Intent letter was not sent to Dr. Trivedi’s “regular
place of business” at the time the letter was sent, pursuant to 18 Del. C. §6856(4),
notice was improper. Defendant’s motion for summary judgment is GRANTED.

IT IS SO ORDERED.


                                                              ________________________
                                                                   Richard R. Cooch, R.J.

cc: Prothonotary




received before the statute of limitations expired. See Farmer v. Brosch, 8 A.3d 1139 (Del.
2010). Farmer v. Brosch was a medical negligence case in which the Delaware Supreme Court
discussed whether §6856(4) must be strictly interpreted for purposes of tolling the statute of
limitations for 90 days. The Delaware Supreme Court held that the statute must be strictly
interpreted. The Court notably stated “…the General Assembly made clear its intent that
defendants receive notice of extended limitations periods by a particular method before the
original two year limitations period has expired.” (Emphasis added). Farmer, 8 A.3d at 1142. In
this case, Dr. Trivedi’s letter was received at Kent’s address one day after the statute of
limitations had expired. Therefore, Plaintiffs’ contention that they sent the letter in time is
irrelevant, as the letter must be received in time. See Leatherbury v. Greenspun, 939 A.2d 1284,
1292 (Del.2007) (holding that proper notice in accordance with §6856(4) must be provided
before the statute of limitations expires).
                                               11